     Name: JUAN CARLOS FUENTES
     Address: 2448 N Nahomi st. APT A
 2
     Burbank , CA, 91504
 3   Phone Number: 818 983 3257
                   ------------------------
 4   E-mail Address: jcf0274@gmail.com

 5   ProSe

 6                            UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8   EMPRESARIO EN DESARROLLO,                                                HSG
                                                   ) Case Number: 19-cv-01495-SK
                                                   )
 9                                                 ) (PROPOSED! ORDER GRANTING
                                                   ) MOTION FOR PERMISSION FOR
10                            Plaintiff,           ) ELECTRONIC CASE FILING
                                                   )
11       vs.                                       )   DATE:
     PASTRANA,                                     )   TIME:
12                                                 )   COURTROOM:
                                                   )   JUDGE:
13                                                 )
                              Defendant.           )
14

15
             The Court has considered the Motion for Permission for Electronic Case Filing. Finding
16
     that good cause exists, the Motion is GRANTED.
17

18
             IT IS SO ORDERED.
19

20
             DATED: __________
                        6/21/2019__
21

22
                                                        United States District/Magistrate Judge

23
24

25
26
27
28
